Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/28/2020 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, 11/30/2020, that the response of 8/28/2020 be considered. 

Claim status
Applicant has amended Claims 7, 18-23, and 30, cancelled Claims 10, 16, 17, 24 and 33.  
Claims 7-9, 11-13, 18-23, 30-32, and 34-35 are under consideration. 


New Claim Objections
Cancelled Claims 10, 14-17, 24, 25-29 and 33 are objected to because of the following informalities: amendments to instant claim have not been properly submitted. Instant claim are objected to because of the following informalities: 37 C.F.R. 1.121. Manner of making amendments in application; Section (c) Claims. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

Withdrawn 35 USC § 112(a) 
The prior rejection of Claims 7-9, 11-13, 18-23, 30-32 and 34-35 under 35 U.S.C. 112(a), pre-AIA  first paragraph, as containing subject matter which was not described in the specification is withdrawn in light of Applicant’s amendments of Claim 7 to describe a liver specific promoter, which is supported by Applicant’s disclosure as filed (e.g., p. 17, lines 14-20).
	

Withdrawn 35 USC § 103 

AAV3B as first vector embodiments

The prior rejection of Claims 7, 10-13, and 22-23 under 35 U.S.C. 103 as being unpatentable over Wilson et al., (2007/0036760, filed 9/30/2004, published 2/15/2007, see IDS filed 10/08/2018 ), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018) and Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 7 to limit the delivery 

The prior rejection of Claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Wilson et al., (2007/0036760, filed 9/30/2004, published 2/15/2007, see IDS filed 10/08/2018 ), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018) and Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 7 to limit the delivery regimen to comprise at least one month between the first rAAV and second rAAV vector.

The prior rejection of Claims 18-19 under 35 U.S.C. 103 as being unpatentable over Wilson et al., (2007/0036760, filed 9/30/2004, published 2/15/2007, see IDS filed 10/08/2018 ), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018) and Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record), as applied to claim 7, in further view of Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 7 to limit the delivery regimen to comprise at least one month between the first rAAV and second rAAV vector.

The prior rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Wilson et al., (2007/0036760, filed 9/30/2004, published 2/15/2007, see IDS filed 10/08/2018 ), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018) and Hu et al.,  is withdrawn in light of Applicant’s amendment of Claim 20 to depend on Claim 30.

The prior rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Wilson et al., (2007/0036760, filed 9/30/2004, published 2/15/2007, see IDS filed 10/08/2018 ), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018) and Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record), as applied to claim 7, in further view of Lisowski et al., (Nature, 2014, 506:382-386, see IDS filed 10/08/2018) is withdrawn in light of Applicant’s amendment of Claim 20 to depend on Claim 30.

AAV3B as second vector embodiments

The prior rejection of Claims 30, and 34-35 under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Ling et al., (Human Gene Therapy, 2010, 21:1741-1747, prior art of record), and Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) is withdrawn in order to incorporate the reference of Grimm et al..

The prior rejection of Claims 31 and 32 under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Ling et al., (Human Gene Therapy, 2010, 21:1741-1747, prior art of record), and Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record), as applied to claim 30, in further view of Davidoff et al., (Mol Therapy, 2005, 11:875-888, prior art of record).



New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention is withdrawn in order to incorporate the reference of Grimm et al.


Claims 7, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., (2007/0036760, filed 9/30/2004, published 2/15/2007, see IDS filed 10/08/2018 ), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018), Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) and Rodriguez et al., (Haemophilia, 2005, 11:73-77) 

AAV3B as first vector embodiments

Wilson teaches a method of repeat gene therapy comprising delivery of a transgene to a subject comprising an AAV vector, wherein the subject has already been exposed to an AAV vector and has development neutralizing antibodies therefrom [0010, 0076, 0160].
Specifically in regard to delivery steps (a) and (b) of claim 7, Wilson teaches a treatment regimen for delivery of a gene product to a patient comprising the steps of (a) delivering a first recombinant AAV vector comprising a capsid protein of one serotype, followed by (b) delivery of a second recombinant AAV vector comprising a capsid protein of a second serotype [0160].
Furthermore, in regard to the regulatory sequences of the vector of claim 7, Wilson teaches that the AAV vector comprises a CMV based promoter [0015, 0122, 0213], which can direct expression of the transgene to cells of the liver (0015], see Fig. 4B). 
claim 7, as a first matter, Wilson discloses that one of the AAV vectors comprises the capsid of AAV3 ([0026, 0079], Table 2), see also claim 30 of Wilson). Specifically, Wilson suggests embodies where AAV3 administration is combined with AAV9 administration because the later was shown to be effective at liver expression (Example 6, [0230]), and demonstrates that when an AAV vector comprising an AAV3 capsid (i.e., AAV2/3) is first administered in vivo to generate antibodies, no detectable neutralizing antibodies are produced to a second AAV vector comprising an AAV9 capsid (i.e., AAV2/9) (Table 2). Thus, Wilson suggests a method comprising (a) delivering a first AAV3 based vector and (b) delivering a second AAV9 based vector. 
However, in regard to claim 7, Wilson is silent to AAV3B as the first AAV3 vector in the treatment regimen.
In regard to the serotype of vector for claim 7, Grimm et al., (2003) teaches a method of transfecting liver cells with a AAV3B vector encoding coagulation factors for treating hemophilia (Abstract, p. 2415, Fig. 2).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first AAV3 capsid based vector and second AAV capsid based vector to treat hemophilia as taught by Wilson et al., and substitue the AAV3B based vector taught by Grimm with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Grimm et al., teaches that after portal vein administration AAV3B produces therapeutic levels of coagulation factors (p. 2415, Fig. 2). Furthermore, Grimm teaches that compared to other AAV vectors, AAV3B expression levels in the liver are relatively 
However, in regard to the timing between the first AAV vector in step (a) and second AAV vector in step (b) for claim 7, although Wilson teaches that the method of delivering a first and second AAV vector is for gene therapy of chronic conditions such as hemophilia ([0172-0178], see also Examples 6-8), they are silent to the timing between the first and second AAV delivery steps in a hemophila pateint.
In regard to claim 7, Gao et al., who is a co-inventor of Wilson, teaches a method of repeat gene therapy comprising delivery of a transgene to a subject comprising an AAV vector, wherein the subject has already been exposed to an AAV vector and has development neutralizing antibodies therefrom [00023, 0140 0169].
In regard to timing between a first and second AAV vector for claim 7, as well as claims 18-19, Gao teaches a method of delivering a first and second AAV vector for gene therapy of hemophilia ([0022, 0145], see Example 10, [0265-0282]. Specifically in regard to instant claims, Gao teaches 995 or 1180 days (i.e., almost 3 yrs) between the first and second AAV vector administration [0279].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector to treat hemophilia as taught by Wilson et al., and substitute a time of up to 3 yrs between the first and second AAV administration as taught by Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for multiple reasons. First, since Wilson and Gao are co-inventors it would be obvious to the 
Furthermore, in regard to the patient of claim 7, although Wilson teaches the patient is a human [0162, 0165], and as stated supra, is directed to hemophilia patents, they are silent to delivering the vector to a neonatal stage subject from birth to about 28 days of life.
	In regard to the patient of claim 7, Hu teach a regimen for delivering of a clotting factor gene product for expression in the liver comprising delivering an AAV vector to a murine model of hemophilia, wherein the subject is a neonate at day 2 of life (p. 10, Mice & Animal Procedures, p. 18, Fig. 1, p. 25, Fig. 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector to treat hemophilia as taught by Wilson et al., and substitute a neonatal patient taught by Hu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rodriguez et al., (2005), who teaches that prophylactic coagulation factor replacement should be administered to human infants with hemophilia at birth to prevent bleeding complications during the neonatal period (p. 75, co1 last para., col 2, p. 77, 1st para.). Furthermore, it would have been obvious re-administer the AAV vector to the subject as taught by Gao because Hu teaches AAV genome copy number does decline over time from about 153 gc at 1 month, to about 85 gc at 2 months, to about 30 gc at 11/2 years of life (p. 6, 1st para., see also Fig. 4). Furthermore, Hu explicitly teaches to re-administer to “subsequently augment” rd para.), as does Gao in order to control bleeding [0278]. Thus, it would have been obvious re-administer an AAV vector to the subject following the neonatal stage as taught by Wilson, Gao, and Hu with a reasonable expectation of success. 
In regard to claim 11-13, Wilson teaches the AAV vector comprises a liver specific regulatory sequences such as albumin and alpha-fetoprotein promoters [0124], which provides constitutive expression during development.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/28/2020 are acknowledged.
Applicant argues that the references of Wilson, Grimm, and Hu are silent to delivering an AAV to a human neonatal patient and re-administering an AAV to that patient following the neonatal stage. Furthermore, Applicant argues that the reference of Hu is directed to an AAVrh10 vector and is silent to readministering an AAV3 vector. Moreover, Applicant alleges that Hu provides no motivation to readminister an AAV vector to a neonatal patient and then again following the neonatal stage because Hu reports life-long expression of the transgene Factor VIII (p. 7-8 of Remarks).
Appellant's arguments have been fully considered but are not found persuasive. In response to Appellant’s arguments regarding Hu being directed to an AAVrh10 vector, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, the primary reference of Wilson teaches a method of gene therapy comprising an AAV3 vector ([0026, 0079], Table 2), see also claim 30 of Wilson), and the secondary reference of Grimm teaches the AAV3B vector in particular because compared to other AAV vectors, AAV3B expression levels in the liver are relatively stronger when normalized to genome copy number (p. 2416, last para.). Similarly, the primary reference of Gao teach a method of gene therapy comprising “rAAV readministration and repeat gene therapy” [0023], and specifically suggests AAV3B be one of the two rAAV vectors used [0140]. Thus, it would have been obvious to one of ordinary skill to practice a gene therapy method with the AAV3B vector.
Furthermore, although Hu does summarize that there was “life-long” expression of the Factor VIII transgene (p. 3, last para of Introduction), Hu in the same paragraph notes that the expression was also “declining”. Hu goes on to demonstrate AAV genome copy number does decline over time from about 153 gc at 1 month, to about 85 gc at 2 months, to about 30 gc at 11/2 years of life (p. 6, 1st para., see also Fig. 4). Furthermore, Hu explicit teaches to re-administer to “subsequently augment” transgene expression (p. 8, 3rd para.). Thus, it would have been obvious re-administer the AAV vector to the subject following the neonatal stage as taught by Hu with a reasonable expectation of success. 


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al., (2007/0036760, filed 9/30/2004, published 2/15/2007, see IDS filed 10/08/2018 ), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018), Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) and Rodriguez et al., (Haemophilia, 2005, 11:73-77)

As stated supra, Wilson, Grimm, Gao, Hu and Rodrigues suggest a method of delivery of a gene product to a human neonatal patient from birth to 28 days old comprising (a) delivering a first AAV3B vector and (b) delivering a second AAV vector comprising a capsid of a different serotype. 
However, although Wilson et al. disclose AAVrh10 as a Clade E vector ([0054, 0057]), they are silent to the second vector being a AAVrh10 capsid based vector.
Nevertheless, as stated supra, Hu teaches the use of AAVrh10 in the method of treating hemophilia in a neonatal patient. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector, wherein the second AAV vector is AAVrh10 as taught by Hu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Hu because AAVrh10 has favorable biological properties as a vector for neonatal liver-directed gene transfer” (p. 3, 1st para.).
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/28/2020 are acknowledged and have been addressed supra.


Claims 22-23, 30, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) and Rodriguez et al., (Haemophilia, 2005, 11:73-77)

AAV3B as second vector embodiments

Gao teaches a method of repeat gene therapy comprising delivery of a transgene to a subject comprising an AAV vector, wherein the subject has already been exposed to an AAV vector and has development neutralizing antibodies therefrom [00023, 0140 0169].
In regard to claim 30, Gao teaches a treatment regimen for delivery of a gene product to a patient comprising the steps of (a) delivering a first recombinant AAV vector comprising a gene product, followed by (b) delivery of a second recombinant AAV vector comprising a gene product, wherein the second vector is AAV3B [0140]. 
claim 30, supra, Gao teaches a method of delivering a first and second AAV vector for gene therapy of hemophilia ([0022, 0145], see Example 10, [0265-0282]. Specifically in regard to instant claims, Gao teaches 995 or 1180 days (i.e., almost 3 yrs) between the first and second AAV vector administration [0279].
Furthermore in regard to the regulatory sequence of the AAV vector of claim 30, Gao teaches that the AAV vector is preferably expressed in the liver ([0143], see also Example 10, [0279]), and teaches the alpha-fetoprotein promoter [0106] as a regulatory sequence which can direct expression of the transgene to the liver.
However, although Gao teaches the method is directed to treating a hemophilia patient ([0265-0280], Example 10), they do not provide a preferred embodiment of using an AAV3B vector.
In regard to choosing the serotype as an AAV3B vector for claim 30, Grimm et al., (2003) teaches a method of transfecting liver cells with a AAV3B vector encoding coagulation factors for treating hemophilia (Abstract, p. 2415, Fig. 2).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first AAV vector and second AAV3B based vector to treat hemophilia as suggested by Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because it is suggested by Gao, but also because Grimm et al., teaches that after portal vein administration AAV3B produces therapeutic levels of coagulation factors (p. 2415, Fig. 2). Furthermore, Grimm teaches that compared to other AAV vectors, AAV3B expression levels in the liver are relatively stronger when normalized to genome copy 
However, in regard to patient of claim 30, although Gao teaches the patient is a human [0141], and specifically teaches a hemophilia patient ([0150, 0233], see also Example 10, [0262-0282]), they are silent to delivering the vector to a neonatal stage subject from birth to about 28 days of life.
	In regard to the patient of claim 30, Hu teach a regimen for delivering of a clotting factor gene product for expression in the liver comprising delivering an AAV vector to a murine model of hemophilia, wherein the subject is a neonate at day 2 of life (p. 10, Mice & Animal Procedures, p. 18, Fig. 1, p. 25, Fig. 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector to treat hemophilia as taught by Gao et al., and substitute a neonatal patient taught by Hu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Rodriguez et al., (2005), who teaches that prophylactic coagulation factor replacement should be administered to human infants with hemophilia at birth to prevent bleeding complications during the neonatal period (p. 75, co1 last para., col 2, p. 77, 1st para.). Furthermore, it would have been obvious re-administer the AAV vector to the subject as taught by Gao because Hu teaches AAV genome copy number does decline over time from about 153 gc at 1 month, to about 85 gc at 2 months, to about 30 gc at 11/2 years of life (p. 6, 1st para., see also Fig. 4). Furthermore, Hu explicitly teaches to re-administer to “subsequently augment” transgene expression (p. 8, 3rd para.), as does Gao in order to control bleeding [0278]. 
In regard to claim 22, as stated supra, Gao teaches the AAV3B vector and teaches the use of wild-type vectors [0081].
Inregard to claim 23, as stated supra, Gao teaches intravenous delivery via the portal vein. 
In regard to claims 34-35, as stated supra, Gao teaches 995 or 1180 days (i.e., almost 3 yrs) between the first and second AAV vector administration [0279].
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Appellant's arguments filed on 8/28/2020 are acknowledged and the arguments in view of Hu et al., have been addressed supra.
Furthermore, Appellant argues that the secondary reference of Ling is directed to AAV3 transduction of liver cancer cells, thus one of ordinary skill in the art would not be motivated to target non-cancerous liver cells (p. 8 of Remarks).
Applicant's arguments have been fully considered but the reference of Ling has been replaced by the prior art of Grimm et al., who teach that it would be predictably obvious to choose the AAV3B vector suggested by Gao. 


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) and Rodriguez et al., (Haemophilia, 2005, 11:73-77), as applied to claim 30, in further view of Davidoff et al., (Mol Therapy, 2005, 11:875-888, prior art of record).

As stated supra, Gao, Grimm and Hu suggest a treatment regimen for delivery of a gene product to a neonatal patient comprising the steps of (a) delivering a first recombinant AAV vector comprising a gene product, followed by (b) delivery of a second recombinant AAV vector comprising a gene product, wherein the second vector is AAV3B [0140].
However, in regard to claims 31 and 32, although Gao et al. teach that one of the AAV vectors comprises an AAV8 capsid [0233], they are silent to a preferred embodiment of a method for delivering a first AAV8 vector and a second AAV3 vector to the hepatocytes of a neonatal human in order to treat hemophilia.
	Davidoff et al., (2005) teach a method of delivering a nucleic acid encoding clotting factor to the liver of a non-human primate comprising and AAV vector with an AAV8 capsid (p. 882, Fig. 5C).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector, wherein 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/28/2020 are acknowledged and have been addressed supra.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) and Rodriguez et al., (Haemophilia, 2005, 11:73-77), as applied to claim 30, in further view of Trapnell et al., (WO1997/39776, prior art of record).

As stated supra, Gao, Grimm and Hu suggest a method of delivery of a gene product to a human neonatal patient comprising (a) delivering a first AAV vector and (b) delivering a second AAV3B vector. 

	In regard to claim 20, Trapnell teaches a method of treating hemophilia in by delivering a clotting factor gene product comprising a first, second, and third delivery of a viral vector (p. 48, 2nd para.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first AAV and second AAV3B vector to treat hemophilia as taught by Gap et al., and combine a third delivery of a vector encoding a clotting factor as taught by Trapnell with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gao, as well as Hu et al., who teaches that clotting factor levels may have to be augmented later in life ([0278] of Gao, and p. 8, 3rd para. of Hu). In regard to the reasonable expectation of success of choosing a third vector that is not neutralized by the antibodies of the first AAV3B vector, Gao teaches method steps for determining AAV capsid serotypes that do not cross react with neutralizing AAV antibodies ([0139, 0169], see Example 6). Therefore, it would be predictably obvious to combine a third AAV vector to treat hemophilia in a human patient, wherein said third AAV vector has a capsid that differs from AAV3B.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/28/2020 are acknowledged and have been addressed supra.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (2013/0045186, filed 10/03/2012, published 2/21/2013, prior art of record), in view of Grimm et al., (Blood, 2003, 102: 2412-, see IDS filed 10/08/2018), Hu et al., (Gene Ther, 2012, 19:1166-1176, prior art of record) and Rodriguez et al., (Haemophilia, 2005, 11:73-77), as applied to claim 30, in further view of Lisowski et al., (Nature, 2014, 506:382-386, see IDS filed 10/08/2018).

As stated supra, Gao, Grimm and Hu suggest a method of delivery of a gene product to a human neonatal patient comprising (a) delivering a first AAV vector and (b) delivering a second AAV3B vector. 
However, Gao et al. are silent to the AAV3B vector being a AAVLK03 based vector.
Lisowski teaches a method of transfecting human cells comprising the AAVLK03 vector (Abstract, Fig. 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a regimen of delivering a first and second AAV vector to treat hemophilia in a human patient, wherein the second AAV vector is AAV3B vector as suggested by Gao et al., and substitute the AAVLK03 vector as taught by Lisowski with th para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 2/28/2020 are acknowledged and have been addressed supra.

Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following: Wang et al., (Mol Ther, 2011, 19:2012-2020) teach a method of delivering AAV to a neonate non-human primate.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ARTHUR S LEONARD/           Examiner, Art Unit 1633